Jennifer R. Schemm, OSB #970086
Attorney at Law
602 O Avenue
La Grande, OR 97850
Tel: 541-910-4833
Fax: 541-962-7831
Email: jschemm@eoni.com

Jennifer R. Schwartz, OSB #072978
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

  Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT

                              FOR DISTRICT OF OREGON

                                PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL,                     Case Number: 2:17-cv-00843-SU
an Oregon nonprofit corporation,
and OREGON WILD, an Oregon nonprofit
corporation,
                                                  DECLARATION OF PRISCILLA
          Plaintiffs,                             COE IN SUPPORT OF
                                                  PLAINTIFFS’ MOTION FOR
                        v.                        INJUNCTION PENDING APPEAL

KRIS STEIN, District Ranger, Eagle Cap
Ranger District, Wallowa-Whitman National
Forest, in her official capacity; and UNITED
STATES FOREST SERVICE, an agency of
the United States Department of Agriculture,

          Defendants,

        and

WALLOWA COUNTY, a political
subdivision of the State of Oregon,

       Defendant-Intervenor.
        I, Priscilla Kolb Coe, state and declare as follows:

      1.          I reside in La Grande, Oregon and have personal knowledge of the facts set forth

   below.

      2.          I have lived in La Grande for 42 years and worked as a GIS analyst for the

   Oregon Department of Fish and Wildlife for 32 years. I retired in 2017. In this capacity, I

   used GIS daily to analyze wildlife locational data. Last week, I was asked by plaintiffs to

   indicate where the photographs attached to David Mangold’s declaration are located on the

   maps for the Lostine Corridor Public Safety Project (“Lostine Project”), AR11268-73. Mr.

   Mangold provided the geographic coordinates for the six photographs in his Exhibit 2. The

   photographs are labeled A-F.

      3.          In order to do this for plaintiffs, I imported the coordinates provided by Mr.

   Mangold in his Exhibit 2 and the GIS file of the treatment units provided by the plaintiffs into

   a GIS (ArcGIS Online). I recognize the GIS map area provided by plaintiffs to be the same

   area as the Lostine Project maps (AR11268-73). I then transferred the photo coordinate

   locations and labels to the Lostine Project maps (AR11268-73). See Exhibit A attached here,

   pp. 3, 5, 6.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

        Executed on this 7th day of October 2018.


                                                        ____s/ Priscilla Kolb Coe
                                                               Priscilla Kolb Coe




2 – DECLARATION OF PRISCILLA COE IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
